Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
Claims 1-4 of this application is patentably indistinct from claims 1-4 of Application No. 15/445,154. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claims 1-4 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4 of copending Application No. 15/445,154 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-3, 5, and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AAPA (Applicants Admitted Prior Art) in view of Hayashi et al. (U.S. Pub. No. 2004/0208781) and further in view of Foti (U.S. Patent No. 4,992,247).
 	Regarding claim 1: AAPA disclose a  beverage filling apparatus comprising: a molding section configured to mold a bottle from a heated preform through a blow molding process; a sterilization section configured to sterilize the bottle molded in the molding section with hydrogen peroxide mist or hydrogen peroxide gas (Specification, Background Art section); a filling section configured to fill the bottle sterilized in the sterilization section with beverage and then sealing the bottle, see for example (Background Art section of the filed specification); the molding section, the sterilization section, and the filling section being coupled continuously with each other (Specification, page 2; “bottle molding section and a beverage filling section are coupled”); bottle travelling means disposed for continuously travelling the bottle on a travelling path from the molding section to the filling section through the sterilization section (Specification, page 2; “drive means for continuously traveling the bottles from the molding section to the filling section through the sterilization section”, wherein the bottle travelling means is provided with wheels disposed in a row from the molding section toward the filling section, grippers turn around the wheels while gripping the bottle neck portion and transfer the bottle from an upstream side wheel to a downstream side wheel, (these type of molding, sterilizing, and filling machines with commonly use wheels & grippers to convey the bottles see for example U.S. Pat. Nos. 6,298,638, 5,844,677, 6,386,857, and Pub. No. 2005/0158218); 
AAPA does not disclose that the bottle is travelled with a neck portion directed upward; a lower end of a spray tube is opened toward the neck portion of the bottle, a part of the mist or gas of the hydrogen peroxide supplied into the spray tube is continuously blown toward the bottle 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified AAPA with the conveying the bottle with a neck portion directed upward and sterilizing the inner and outer surfaces of the bottle with mist, as suggested by Hayashi, in order to come up with sterilizing apparatus capable of obtaining an even and excellent sterilizing effect by evenly introducing mists of a sterilizing agent such as hydrogen peroxide into and out of  the article (paragraph 0004);
AAPA in view of Hayashi do not disclose a first air exhaust duct coupled to an atmosphere shutoff chamber, the first air exhaust duct being configured to exhaust hydrogen peroxide mist out of the shutoff chamber in connection with sterilization section nor having an air exhaust blower being provided for the first air exhaust duct, the air exhaust blower maintaining an interior of the atmosphere shutoff chamber at a pressure substantially equal to atmospheric pressure; nor having a second air exhaust duct coupled to a portion adjacent to the atmosphere shutoff chamber in a chamber which covers the sterilization section, the second air exhaust duct being connected to the first air exhaust duct.  However, Foti discloses similar apparatus with the use of air exhaust duct coupled to an atmosphere shutoff chamber and configured to exhaust hydrogen peroxide mist (Fig. 1; via exhaust manifold 62 and exhaust duct 64 below sterilizing chamber 34 and/or Fig. 3; exhaust manifold 90, exhaust duct 92 below the air exhaust blower maintaining an interior of the atmosphere shutoff chamber at a pressure substantially equal to atmospheric pressure, (Fig. 1; shows only blowers 56 & 12 for circulating air, & column 2, lines 17-20; “The closed-loop system.., for initially blowing sterile air from its outlet”, appears like by circulating air using the blowers, the interior of the chamber is being at a pressure substantially equal to the atmospheric pressure), and a second air exhaust duct coupled to a portion adjacent to the atmosphere shutoff chamber in a chamber which covers the sterilization section, the second air exhaust duct being connected to the first air exhaust duct (Fig. 1; via either of ducts 64 and/or 92, being connected to each other via considering the entire whole system as one unit; Abstract; “The system is a closed loop system including…a flow of a mixture of air”, having a closed loop system, while missing any indication of a use of pressure control structures, inherently such closed loop system is running and operating under “atmosphere” pressure).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified AAPA in view of Foti by using an air exhaust duct coupled to an atmosphere shutoff chamber and configured to exhaust hydrogen peroxide mist, and an air exhaust blower for the air exhaust duct, and the air exhaust blower maintaining an interior of the atmosphere shutoff chamber at a pressure substantially equal to atmospheric pressure, along with having a second air exhaust duct coupled to a portion adjacent to the atmosphere shutoff chamber in a chamber which covers the sterilization section, the second air exhaust duct being connected to the first air exhaust duct, as suggested by Foti, in order to come up with an improved closed looped sterilization system with predetermined solution of hydrogen 
In respect to the amendments filed on 01/19/2022, pointing out to the first air exhaust duct “to prevent a contamination of an interior of the sterilization section”, and the second air exhaust “being exhausted by the air exhaust blower for the first air exhaust duct”, are not given much patentable weight, due to the intended use of such first and second air exhaust ducts.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647.

 	Regarding claim 2: AAPA discloses an air-rinse section for air-rinsing, with aseptic air, the bottle sterilized in the sterilization section is further disposed between the sterilization section and the filling section, (specification; page 1; “air rinse section”);
	Regarding claim 3: Hayashi discloses an aseptic water rinse section (Fig. 1; via S14, paragraph 0036; “heated sterilized water”), with the use of hydrogen peroxide gas is preferably blown against the bottle (paragraph 0038);
Hayashi does not disclose the exact location of the aseptic water rinse section to be disposed between the air-rinse section and the filling section.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified AAPA in view of Hayashi to position the aseptic water rinse section to be disposed between the air-rinse section and the filling section, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70;
Regarding claim 5 (the best understood): Hayashi discloses gripper interference prevention means is provided for preventing interference between grippers at a time of stopping one or the molding section side wheel and the inspection section side wheel adjacent to the molding section side wheel, see for example (Figs. 1 & 6; via grippers 3);


 Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AAPA (Applicants Admitted Prior Art) in view of Hayashi et al. (U.S. Pub. No. 2004/0208781) and Foti (U.S. Patent No. 4,992,247) and further in view of Nava (U.S. Patent No. 6,386,857).
Regarding claim 4: AAPA in view of Hayashi and Foti do not disclose wheels are sectioned into a desired number of rows, each of which is driven by an independent servo- motor.  However, Nava discloses similar apparatus with using independent motor for each wheel (Fig. 7; via motors 25 for wheel station 7 and motor 26 for wheel section 10);

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified AAPA in view of Hayashi and Foti by having the wheels driven by an independent servo- motor, as suggested by Nava, in order to easily construct and being able to modify the apparatus (column 1, lines 45-49).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection changes the combination of the references as being applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


The Office as have been indicated on the previous action, draws applicant’s attention that the claims are given the broadest reasonable meaning in light of the way it was claimed.  In this case it is noted that the claims repeatedly using broad and intended use terms throughout the claims, for example “configured to”, which render the followed claimed limitations to be broad and not a positively cited limitations, which are not given much patentable weight.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparats from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647.
Being that said, the office as set forth above believes that Foti ‘247 in light of the broad claimed limitations discloses first and second air exhaust duct being “configured to” exhaust gas out of atmosphere shutoff chamber while being connected, see for example (Fig. 1; via ducts 64 and/or 92 being connected to each other via considering the entire whole system as one unit), see annotated figure below.  It is also noted that since the system is a “closed loop” system, while the reference is silent regarding any pressure being applied nor any pressure means disclosed.  Therefore, it is inherent that such chamber pressures and the system is circulating gas under atmospheric pressure, “atmosphere shutoff chamber”. 

    PNG
    media_image1.png
    660
    780
    media_image1.png
    Greyscale


In respect to the amendments filed on 01/19/2022, pointing out to the first air exhaust duct “to prevent a contamination of an interior of the sterilization section”, and the second air exhaust “being exhausted by the air exhaust blower for the first air exhaust duct”, are not given much patentable weight, due to the intended use of such first and second air exhaust ducts.  Nor the argued upon advantages of the claimed invention, given much weight.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMEH TAWFIK/Primary Examiner, Art Unit 3731